Dowling, J.:
In so far as the defendant appeals from the order in question, it is affirmed. Upon the plaintiffs’ appeal the order is modified by reinstating in the order for the examination of defendant the following matters upon which he is to be examined: (1) So much of subdivision “ b ” as provides for his examination as to whether he agreed to pay these plaintiffs the usual, reasonable and customary compensation for their services as real estate brokers. (2) All of subdivision “ g.” (3) So much of subdivision “ i ” as provides for his examination as to whether in violation of his agreement with plaintiffs, he failed to deliver the properties in question on the terms and conditions set by him. (4) All of subdivision “ j.” As so modified, the order appealed from is affirmed, with ten dollars costs and disbursements to plaintiffs. Clarke, P. J., Smith, Page and Greenbaum, JJ., concur. Order modified as indicated in opinion, and as so modified affirmed, with ten dollars costs and disbursements to plaintiffs. Settle order on notice.